office_of_chief_counsel department of the treasury aug internal_revenue_service washington d c number release date cc fip tl-n-1990-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb atlanta from attention clinton m fried senior attorney lmsb cc lm rfp atl acting associate chief_counsel financial institutions and products cc fip certain credit card fees subject this chief_counsel_advice responds to your memorandum dated date in accordance with ' k of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend corporation corporation sub sub year year dollar_figurea dollar_figureb c d card a issue sec_1 whether certain credit card fee income received by an issuer may be treated as interest_income whether an issuer making a change in method_of_accounting with respect to pools of credit card receivables under section dollar_figure of the appendix to revproc_98_60 may include more than grace period interest conclusion sec_1 as discussed below in appropriate circumstances certain credit card fee income received by an issuer may be susceptible to interest treatment the proper characterization of such fee income however is a factual determination as discussed below an issuer may include items in addition to grace period interest with respect to its pools of credit card receivables in making the change in method_of_accounting under section dollar_figure of the appendix to revproc_98_60 facts prior to year both corporation and corporation were separate bank holding_companies each owning the stock of a banking subsidiary having credit card operations sub was part of the group of affiliated corporations that filed a consolidated federal_income_tax return with corporation as parent prior to year sub was part of the group of affiliated corporations that filed a consolidated federal_income_tax return with corporation as parent prior to year corporation and corporation merged in year with corporation surviving sub joined in the filing of consolidated federal_income_tax returns with corporation as parent commencing with year sub and sub are banks that issue credit cards to customers in the ordinary course of business neither sub nor sub is an acquirer of merchants under the bank credit card programs in which it participates both sub and sub earn income from grace period interest and from certain fees charged to card holders with respect to their accounts including the aover-the-limit fees alate charge fees and acash advance fees which are at issue here forms for sub and sub were filed pursuant to section dollar_figure of the appendix to revproc_98_60 1998_2_cb_761 modified and superseded by revproc_99_49 1999_2_cb_725 these forms were attached to the respective consolidated federal we understand that the merger occurred as of the close of the last business_day in year and that sub continued as an active subsidiary of corporation section dollar_figure of the appendix to revproc_98_60 the aappendix is the corporate_income_tax returns forms for corporation and corporation for year both sub and sub included fee income in their respective accounting_method changes the examining agent questions as a preliminary matter whether fee income received by a lender with respect to credit card debt can ever qualify for interest treatment although the facts are not yet fully developed we assume for purposes of our discussion that the practices of both sub and sub were substantially_similar and as described below a description of the fees at issue over-the-limit fees over-the-limit fees are charged by an issuer of a credit card when a cardholder s credit limit is exceeded in general an over-the-limit fee is billed directly against a cardholder s account and once posted is included in the outstanding account balance to which interest is charged at the stated rate on the facts provided it appears that an over-the-limit fee in a fixed amount of dollar_figurea as opposed to a variable percentage was imposed on cardholders for instances in which such a fee was charged in year this charge appears on the cardholder s next account billing statement late charge fees late charge fees are charged by an issuer of a credit card when a cardholder fails to make a payment otherwise due in general a late charge fee is billed directly against a cardholder s account and once posted is included in the outstanding account balance to which interest is charged at the stated rate on the facts provided it appears that a late charge fee in a fixed amount of dollar_figureb as opposed to a percentage of the delinquency was imposed on cardholders for instances in which such a fee was charged in year this charge appears on the cardholder s next account billing statement cash advance fees cash advance fees are charged by an issuer of a credit card when a cardholder uses that card to obtain cash drawn or deemed to be drawn against the line of credit on the card a minimum or maximum fee may be imposed in some situations in general a cash advance fee is billed directly against the cardholder s account and once posted is included in the outstanding account balance to which interest is charged at the stated rate on the facts provided it appears that a transaction fee from c to d of the amount advanced depending on applicable state law was imposed on cardholders whenever a cardholder operative provision here used its credit card to obtain cash in year this charge appears on the cardholder s next account billing statement following the cash advance presumably this is the same billing statement that also reflects the cardholder s underlying cash advance transaction b the forms sub 1's form_3115 under revproc_98_60 sub filed a form_3115 aform under section dollar_figure of the appendix and described the item affected by the change as athe taxpayer s treatment of original_issue_discount aoid on any pool of debt instruments the yield on which may be affected by reason of prepayments form_3115 statement the applicable_year of change for this accounting_method change is year sub 1's form_3115 under revproc_97_27 sub also filed a form_3115 aform under revproc_97_27 1997_1_cb_680 with respect to the fees charged for cash advances that would if granted allow sub to treat such fees as creating or increasing the amount of oid on such debt instruments see form_3115 statement form_3115 statement the requested year_of_change for this accounting_method change is year sub 2's form_3115 under revproc_98_60 it is not clear whether a separately_stated atm fee is also charged when a cardholder uses a credit card at an atm to obtain the cash advance further it is not clear whether a cash advance fee is charged for other types of transactions that are treated under the applicable cardholder agreements as cash advances for example if a cardholder uses an account draft check drawn on the credit card s line of credit to pay for goods or services or to transfer balances from a different loan account to the credit card account based on the information provided we understand that certain terms and conditions including the amount of the cash advance fee charged to any given cardholder may depend on which credit card program is involved as well as the cardholder s state of residence we also understand that as a general matter no grace period is provided with respect to cash advances under the bank credit card programs at issue here sub 1's treatment of cash advance fees will be addressed in the service s consideration of form_3115 and not in this memorandum sub filed a form_3115 aform under section dollar_figure of the appendix and described the item affected by the change as sub 2's atreatment of oid on any pool of debt instruments the yield on which may be affected by reason of prepayments see form_3115 statement the year_of_change for this accounting_method change is year law and analysis part i background in addition to credit cards banks may issue a number of different other types of cards in the ordinary course of their business however in this memorandum we address only certain fee income earned by banks that issue credit cards aissuers bearing a national card association s logo for example card a by way of an introduction to the specific issues before us we offer a a brief description of the relevant segment of the credit card industry involved and b a sample credit card purchase transaction a the relevant credit card industry segment by the latter half of the twentieth century the use of bank-issued credit cards for the payment of good and services in place of cash or checks became a fairly commonplace occurrence bank-issued credit cards are used by cardholders to acquire goods or services currently while deferring for a period of time the cardholders actual outlay of cash in payment for such goods or services even when a cardholder pays the balance in full immediately upon being billed that cardholder has enjoyed with respect to the cardholder s own funds the time value of some deferral for the interim period between the purchase transaction and payment we assume that sub separately continued its credit card operations after being acquired by corporation and that ' is not implicated in connection with form_3115 for example banks may also issue debit cards which permit cardholders to access their own funds as opposed to a line of credit in addition to not addressing other types of fee income earned by issuers with respect to the credit card transactions of their cardholders we also do not address the characterization for purposes of subpart_f of the code of any credit card fee income received by an issuer or consider any collateral issues such as the appropriate treatment of any foreign tax_credits pertaining thereto etc that may flow from any cross- border aspects of such payments one characteristic of these bank-issued credit cards hereafter acredit cards is that they provide for a line of credit which may be withdrawn in cash by the cardholder another characteristic is that these credit cards are generally accepted by a wide number of unrelated providers of goods and services amerchants a bank that issues a credit card to a customer acardholder is referred to throughout this memorandum as an aissuer with respect to a credit card the issuer and cardholder enter into an agreement the acardholder agreement that commonly contains all of the applicable terms and conditions for the cardholder s use of the credit card the issuer sets the amount of the credit line available to the cardholder the amount of stated_interest to be charged on the credit card and any other applicable charges or costs to be borne by the cardholder a bank that contracts with merchants and service-providers to participate in a particular credit card program however is known in the credit card business as an aacquirer for each such card program in which it participates an issuer is a party to an interlocking contractual arrangement with the holder of the card brand the aassociation whose logo appears on the credit card for example card a an acquirer participating in that same card program is also a party to an interlocking contractual arrangement with the same association however issuers and acquirers do not appear to be directly in contractual privity with each other rather each of the issuers and acquirers participating in the association s card program appears to be a third-party beneficiary of all the other participants contracts with the association one common condition of each such contract appears to be that the participant agrees to be bound by the operating rules and conditions set forth by the association the process by which credit card transactions are authorized and settled is historically referred to as interchange that is the receivable is routed either electronically or interchange refers to that function managed by the credit card association to exchange information transactions money and other items on a standardized and consistent basis see eg the bank credit card business 2d ed an american bankers association publication fees are generally charged as part of the clearing and settlement process and issuers may derive interchange fee income in connection with certain types of cardholder transactions the difference between the face_amount of the receivable and the amount_paid in settlement of that receivable by the issuer is generally referred to as the ainterchange fee the amount of the interchange fee is generally determined under the operating rules established by association and imposed by the automated clearinghouses that perform interchange we understand that the amount of the interchange fee may vary depending upon certain factors including the nature of the transaction the applicable_rate indicator the applicable geographic regions the particular card program and merchant category involved and the manner of authorization and clearance of the transaction however the proper tax treatment of interchange fee income by an issuer is outside the scope of this memorandum physically through the payment settlement processing system for that credit card until it is ultimately presented for settlement to the issuer of the cardholder s credit card which was used in the underlying transactiondollar_figure b sample purchase transaction for purposes of discussion only assume the following facts card program acp contracts separately with a bank aib to issue credit cards bearing the cp logo and with another bank amb to authorize participating merchants to accept credit cards bearing the cp logo in payment for purchase transactions merchant am agrees through contractual arrangement with mb to accept credit cards bearing the cp logo in payment of goods and services cardholder ac having been extended a line of credit and issued a credit card bearing the cp logo by ib subsequently uses that cp card to make a purchase of goods from m the goods have a stated purchase_price of dollar_figure in accordance with the terms of its contract with mb m provides c s dollar_figure purchase transaction record to mb and receives dollar_figure in return in turn mb presents c s dollar_figure purchase transaction record for settlement through cp s clearinghouse c s dollar_figure purchase transaction record is presented to ib by cp s clearinghouse in settlement mb receives dollar_figure for c s dollar_figure purchase transaction receivabledollar_figure we understand that transactions are settled by an association s clearinghouse on a net_basis generally daily we also understand that a nominal service charge is usually imposed to cover the clearinghouse s costs associated with interchange in this example the dollar_figure difference between the dollar_figure face_amount of c s credit card purchase transaction record and the dollar_figure received by m from mb is the merchant discount and the dollar_figure difference between the dollar_figure face_amount of c s credit card purchase transaction record and the dollar_figure received by mb from ib in settlement is the interchange fee for purposes of this example we have assumed that cp is separately compensated for its services and that there are no other parties that may be entitled to compensation_for services in connection with the authorization clearance and settlement of c s dollar_figure purchase transaction however we understand that cp generally receives compensation_for its services directly in the course of interchange and that one or more of the parties may have retained a third-party as agent to perform some or all of its credit card operations the compensation arrangements for such third-parties is often tied to the number and or face_amount of the credit card transactions involved and may provide for direct sharing of income received with respect to those credit card operations subsequently ib provides c with a credit card billing statement requesting payment of dollar_figure from c with respect to c s dollar_figure purchase transaction from m as a general matter the credit card agreement between c and ib provides for a grace period with respect to interestdollar_figure part ii relevant legal provisions for federal_income_tax purposes the generally accepted definition of interest is acompensation for the use or forbearance of money as stated in 308_us_488 in determining whether a particular charge is an interest charge labels are not determinative of federal_income_tax consequencesdollar_figure see eg 75_tc_424 aff d 691_f2d_490 3d cir this is also true with respect to regulatory labelsdollar_figure grace periods are generally defined in the relevant cardholder agreements although they may also appear on the billing statement typically a grace period with respect to new purchase transactions may run from the date c uses the card to make the dollar_figure purchase from m to the due_date shown on the billing statement from ib in which that purchase is reflected provided that c pays the dollar_figure in full by that due_date however another form of grace period can occur with respect to interest if under its cardholder agreement with c ib does not charge c interest on the outstanding account balance for the period between a statement s billing date and the due_date for payment provided that the outstanding balance shown on that billing statement is paid in full by the specified due_date as stated in revrul_72_315 1972_1_cb_49 pincite ait is not necessary for the parties to a transaction to label a payment made for_the_use_of money as interest for it to be so treated rather the facts of the transaction and not the label ascribed control the character of the income received id so too an item labeled interest will not be accorded interest treatment for federal_income_tax purposes if on the facts that charge is attributable to specific services performed in connection with a borrower s account see revrul_69_189 1969_1_cb_55 for example federally chartered banks are required to comply with the national banking act of bank act pursuant to which a national bank may charge the same fees as any state bank chartered in the same state although the national bank is not bound by the labels used in the state thus even if the state bank is required under state law to call that fee a service fee the proper classification of the fee charged by the national bank is made under the bank act see u s c ' of the bank act interest includes any kind of charge imposed by a national bank for the use or forbearance of money interest with respect to a debt_instrument may be generated in more than one form for example a particular debt_instrument may bear a stated rate of interest however interest may also result on that same debt_instrument from oid see 381_us_54 oid is the economic equivalent of interest oid is defined as the excess if any of a debt_instrument s stated_redemption_price_at_maturity asrpm over its issue_price see ' a srpm is the sum of all payments provided by the debt_instrument other than qualified_stated_interest aqsi see ' b of the income_tax regulations under ' a holder of a debt_instrument with oid is required to include the sum of the daily portions of oid in income for each day during the taxable_year on which the holder held that instrument see ' a sec_1272 provides rules to determine the daily portions of oid for certain debt instruments subject_to prepayments under these rules the daily portions of oid are determined in part by taking into account an assumption regarding the prepayment of principal on the debt instruments for taxable years beginning after date ' a applies to any pool of debt instruments including a pool of credit card receivables the yield on which may be affected by reason of prepayments see ' a c iii and h_r conf_rep no 105th cong 1st sess revproc_98_60 provided procedures by which consent to change a method_of_accounting described in the appendix was granted to certain taxpayers the appendix provided specific procedures for various changes covered under the automatic consent procedures of revproc_98_60 section dollar_figure of the appendix applied to any taxpayer required to change its amethod of accounting for a pool of debt instruments to comply with ' a as required by ' of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 provided the change is for the first taxable_year beginning after date see appendix sec_12 a part iii issues presented issue whether certain credit card fee income received by an issuer may be treated as interest_income as previously indicated we are concerned only with whether for federal_income_tax purposes over-the-limit fees late charge fees and cash advance fees received by issuers with respect to credit card debt incurred by their cardholders may be susceptible to interest characterization determining the proper federal_income_tax treatment of these credit card-related fees is a highly factual inquiry relevant facts may include a who is paying the fee b what is the nature of the fee c when or how is the amount of the fee determined d where does the fee appear in the taxpayer s books_and_records and e why is the fee accounted for in this manner in addition the capacity in which such fee income is earned by an issuer as well as the purpose for which it is earned are also relevant to constitute interest for federal_income_tax purposes the fee income must be paid to an issuer in its capacity as a lender and as compensation_for the use or forbearance of money see deputy v dupont supra whether and to what extent fee income is earned by an issuer as compensation_for services or property is determined on the basis of all of the surrounding facts and circumstances a over-the-limit fee income as noted above an over-the-limit fee is generally imposed because a cardholder has reached and exceeded the available credit line previously authorized by the issuer for that cardholder rather than refusing to honor the cardholder s credit card transaction s giving rise to the credit limit being exceeded however the issuer may provide an extension of additional credit on a one-time basis to cover the cardholder s credit shortfalldollar_figure when the issuer does so the cardholder agreement provides for the imposition of an over-the-limit fee under these circumstances the over-the-limit fee appears to function much like an overdraft advance fee as described in revrul_77_417 1977_2_cb_60 an overdraft advance fee is available to cardholders having a checking account with the issuer of the credit card when a cardholder with overdraft protection on such checking account writes a check on that checking account in an amount that exceeds the available balance in that account a transfer of funds is made from the credit card account to the checking account to cover the shortfall in the checking account at the time of such transfer an overdraft advance fee is also imposed and charged to the cardholder s credit card revrul_77_417 holds that the overdraft advance fee which was a one-time charge calculated by reference to the amount of the overdraft advance but with a set minimum amount can be treated as interest by the cardholder because no part of the charge is attributable to services performed by the bank in connection with the cardholder s credit card accountdollar_figure although revrul_77_417 is concerned with the cardholder sec_15 while issuers may make additional isolated extensions of credit in excess of the previously authorized credit limit we understand that no such extension gives rise to a cardholder s claim of right to a higher line of credit we note that under the facts of the ruling the fee was in addition to any stated_interest that would otherwise be imposed if the balance were not paid when due we also note that although the set fee in the ruling wa sec_1 of the amount of the advance the minimum fee dollar_figure was of the minimum transfer amount dollar_figure consequences under prior_law it provides continuing guidance with respect to the relevant factors to consider in determining when an amount is properly treated as interest as such the ruling is also useful when determining a similar characterization of that fee from the issuer s perspective we think therefore that if an over-the-limit fee is imposed by an issuer on a cardholder with respect to the cardholder s credit card account and that fee is not imposed for services rendered by the issuer for the cardholder s benefit an over-the- limit fee like an overdraft advance fee may be susceptible to characterization as interest b late charge fee income although presented from the customer s vantage point revrul_74_187 1974_1_cb_48 holds that a surcharge imposed by a public_utility company for delinquent payments is deductible as interest by the customer the holding specifically states that there is no evidence that the charge is assessed by the utility company for any specific service performed in connection with the customer s account the ruling s rationale provides that interest characterization is not precluded either because the late payment charge is a one- time charge or because the surcharge is not tied to the duration of the outstanding balance the surcharge at issue in the ruling is a set of the amount of the bill we believe that as with revrul_77_417 the principles enunciated in revrul_74_187 may also be useful in determining the proper characterization of late charge fee income received by an issuer not every imposition of a late fee is intended to compensate a lender for the use or forbearance of money for example a late fee may be imposed by a lender to recoup the additional expenses associated with processing or collecting a delinquent payment further a late fee may be imposed by a lender for more than one purpose see eg west v commissioner tcmemo_1991_18 aff d 967_f2d_596 9th cir unpublished opinion in west the petitioners failed to establish what portion if any of the late fees incurred with respect to their delinquent mortgage payments was interest where the late fees were imposed by the lender for more than one purpose and the evidence in the record supported a finding that the fee was imposed by the lender to recoup its processing costs as with over-the-limit fees we also believe that whether interest characterization by an issuer is appropriate with respect to a late charge fee will turn on the facts of each case consistent with revrul_74_187 however where a late charge fee is imposed by an issuer on a cardholder with respect to the cardholder s credit card account and it is not imposed for services rendered by the issuer for the cardholder s benefit that late charge fee may be susceptible to characterization as interest_income c cash advance fee income where a cardholder obtains a cash advance a transaction charge known as a acash advance fee is usually imposed by the issuer if the cash advance is obtained against a credit card this charge is in addition to any stated_interest charge and any separately_stated atm charge billed to the cardholder as with the other fees discussed above the proper character of cash advance fee income is a factual determination although the service has not specifically ruled on the proper tax treatment of cash advance fees by an issuer it has published guidance with respect to the treatment of cash advance fees by cardholders provided that the cash advance fee is not attributable to services performed by the issuer revrul_77_417 permitted such fees to be deducted as interest by the cardholderdollar_figure however the result reached in revrul_77_417 is indicative that from an issuer s perspective cash advance fees may be imposed to reflect the additional cost of funds in this type of credit card transaction d application to sub and sub whether sub or sub earned fee income a in the capacity as a lender b in connection with a lending transaction and c for other than property or services must be determined by considering all the facts in connection with the factual development of these issues relevant information may be found in the applicable cardholder agreements and other documentation giving rise to the taxpayer s right to such fee income issue whether an issuer making a change in method_of_accounting with respect to pools of credit card receivables under section dollar_figure of the appendix may include more than grace period interest the change authorized under section dollar_figure of the appendix was with respect to any pool of debt instruments the yield on which may be affected by reason of prepayments the purpose of the change as described in sec_12 c was to extend the special rules of ' a for determining the daily portions of oid on certain debt instruments subject_to prepayments to any pool of debt instruments the yield on which pool may be affected by reason of prepayments a pool of credit card receivables that are subject_to a grace period provision was identified as such a pool sub and sub filed forms under section dollar_figure for aany pool of debt instruments the yield on which may be affected by reason of prepayments see appendix sec_12 c ii their respective pools of credit card receivables that were subject_to a grace period are covered by this change a change triggered by application of ' a c iii however concerns the computation of the daily accruals of oid on pools of debt instruments the yield on which may be affected by prepayments the grant of rul holds that a cardholder may take a deduction for interest as permitted at that time for such fees provided they were not made to compensate the issuer for services directly chargeable to or incurred for the benefit of the cardholder consent in section dollar_figure was not limited to pools of credit card receivables the oid on which is attributable only to the operation of a grace period provision for items other than grace period interest included by a taxpayer with respect to a pool of credit card receivables whether a particular item properly creates or increases oid on that taxpayer s pool of debt instruments is determined on the basis of all of the surrounding facts and circumstancesdollar_figure case development hazards and other considerations a administrative burden considerations because fee income may be earned by sub and sub for more than one purpose whether and to what extent that fee income can now be said to be earned by an issuer other than for services or property will turn on all of the facts and circumstances ---------------- ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------ where a fee is imposed by reference to the face_amount of the payment or debt obligation or to the duration in which funds are outstanding such fees may look more like a charge for_the_use_of money conversely where a fee is imposed at a fixed amount and without regard to either the amount of funds or duration in which the funds are outstanding that fee may look more like compensation_for services it may therefore be easier for both taxpayers and exam to differentiate between fee income earned by reference to the face_amount of the debt and fee income computed by reference to fixed charges ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ even if the fees discussed in this memorandum are properly characterized as interest for federal_income_tax purposes it is unclear at this time whether they will create or increase oid with respect to the credit card receivable pools established by sub and sub once the facts are more fully developed the examining agents may want to seek additional guidance on the oid issues ------------------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------- with respect to how an issuer should determine its prepayment assumption we can only offer some general insights at this time whether a taxpayer s prepayment assumption is reasonable may turn on factors such as what items of income are affected by the change for example only oid due to grace period interest or all oid on that pool and how the pool is structured for example whether it is tied to an individual cardholder account or to the issuer s daily outstanding receivable balance may make a difference generally in the absence of specific guidance for determining prepayment assumptions the use of averages and estimates may be acceptable however the lack of specific guidance is not a license for taxpayers to estimate or average their income from credit card operations similarly with respect to the determination of the life of a pool of credit card receivables taxpayers may be able to look to averages and estimates based on industry averages the life of an average pool of credit card receivables is fairly short as short as six months according to one industry source we looked at credit card debt is also short-lived for regulatory book purposes as it may be written off more quickly than other debt however this does not mean that every taxpayer must use such a short life no matter how a taxpayer establishes the life of a pool of credit card debt for purposes of applying ' a it should be able to demonstrate and verify that determination for exam we also think that the underlying factors relied on by a taxpayer should be afreshened so that its prepayment assumption remains fairly current for example its statistical sampling may need to be updated no less than once a year to reflect current pool performance other concerns about accounting_method changes we have not addressed the other specific accounting_method issues raised by exam with respect to sub and sub for a number of reasons including a lack of sufficient facts on which these other issues can be analyzed properly and to the extent that exam is seeking a determination that will affect the rights of these specific taxpayers technical_advice may be required ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------ --------------------------------------see section dollar_figure of revproc_98_60 however if an agent wants to propose an adjustment that would a result in removing one or more of the items included by sub or sub in their respective pools or b alter the methodology being used by the taxpayer or c challenge whether the respective changes were proper under the terms of the consent given in revproc_98_60 the agent may be required to seek technical_advice atam prior to asserting the adjustment see section dollar_figure of revproc_98_60 further although tam determinations are generally given retroactive effect see section dollar_figure of revproc_2001_2 2001_1_irb_79 that may not be the case here with respect to any proposed changes or modifications to the taxpayers respective methods_of_accounting see section dollar_figure of revproc_2001_2 i r b pincite section dollar_figure of revproc_98_60 i r b pincite this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by william e coppersmith chief branch office of associate chief_counsel financial institutions and products
